DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020  has been entered.
 
Response to Applicant Remark
With regard to rejection under 35 USC 101, it is noted that the independent claims have been amended to recite, “…tracking performance information of the information handling system to detect defects, the performance information including at least usage patterns and firmware versions for option ROMs...” However, the claims have not fully recited the suggested feature from Applicant’s PGPub [22], “…The performance records may include usage patterns and firmware versions for option ROMs that are compared against an application before the application receives a license key so that the application and/or firmware are compatible…” (Emphasis added.)  Lacking the comparing feature, the performance information recited by claim amendments comprises non-functional descriptive material.  With regard to the analysis under 35 USC 101, the claim amendment comprises only a data description, and, as such, does not comprise an additional element sufficient to integrate the claimed invention into a practical application, nor does the amendment add significantly more to the abstract idea.  The rejection under 35 USC 101 will therefore be maintained.
With regard to the rejections under 35 USC 112, no specific arguments have been presented.
With regard to the rejections under 35 USC 103, Applicant remarks upon the secure environment and the newly claimed performance information. With regard to the secure environment, Applicant remarks, “…Applicant notes that Claims 9 and 17 recite “secure environment” in the preamble. Applicant will move these elements to the body of the claims should the Examiner feel it is necessary to ensure these elements are part of the claimed subject matter. As discussed in the phone interview, Applicant respectfully submits that neither Ali nor Zimmerman disclose the recited secure environment.” (Page 10 of Remarks).  
Examiner respectfully disagrees and first notes the ‘secure environment’ recites the intended use of the claimed system, and, as such, is afforded limited weight.  Furthermore, Applicant has not provided a specific interpretation for the term ‘secure environment’.  As noted in prior action and reiterated in prior art rejections below, Applicant’s specification discloses, “…applications that run over CPU 20 to serve client network requests tend to rely on information security measures while firmware instructions executed by chipset 26 tend to rely on physical 
With regard to claim amendments, new grounds of rejection have been introduced as necessitated by claim amendments.    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system to distribute one or more license keys for one or more applications in response to receiving license credentials; the one or more license keys operable install … to authorize one or more functions of the one or more applications; provide the license credentials; retrieve the one or more license keys; transfer the one or more license keys to authorize the one or more functions; automatically tracking performance information...to detect defects, the performance information including at least usage patterns and firmware versions for option ROMs; prevent direct communication; restricts communication of the one or more license keys if … indicates defects…determined from the performance information that impact the one or more functions before transfer of the one or more license keys.  Independent claim 9 recites a method, and independent claim 17 similarly recites  a portable system for providing license credentials, retrieving one or more license keys in response to the license credentials; retrieving performance information of a type that can be indicative of one or more defects that may prevent execution of an application including at least usage patterns and firmware versions for option ROMs, transferring the one or more license keys…to authorize one or more functions of an applications stored…if the performance information does not indicate the one or more defects.
 The limitations of distributing license keys in response to receiving license credentials, providing license credentials, retrieving license keys, transferring license keys to authorize functions, automatically tracking performance, preventing direct communication and restricting communication if indications of defects, determined from performance information, are found, comprise a method of license management, a method of commercial or legal interactions, which is a method of organizing human activity.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then it falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Moreover, the claimed method/system are inclusive of human interaction, as discussed above (paragraph 5).   Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of a secure environment, license server interfaced with a non-private network; information handling system; portable information handling system having a near field communication (NFC) interface and a network interface, the network interface operable to access the non-private network; a license management application deployed to the portable information handling system; a management controller integrated in the information handling system and having a network interface excluded from communication with the non private network; public network, claim 17 additionally recites processor; memory; near field communication (NFC) device.  These elements are recited at a high level of generality (i.e., as generic computer elements (environment, server, networks, system, portable system, NFC interface, network interface, license management application, management controller, processor, memory, performing generic computer system functions of distributing, providing, retrieving, transferring, tracking, and restricting communication of data), such that the limitations reciting functions of the computer apparatus amount to no more than generic elements for applying the exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the use of the abstract idea to a particular technological environment.  The claim is directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of 
Dependent claims 2-8, 10-16, 18-20 recite various orders of the steps: communicates …first obtaining identifier information … second sending the identifier information as at least part of the credentials …third receiving license keys …fourth sending the license keys; and communicates in the order of: first obtaining license keys … second sending the license keys, third obtaining identifier information …and fourth sending the identifier information as at least part of the credentials; and communicates in the order of: first obtaining license keys …second obtaining identifier information…third sending the license keys … and fourth sending the identifier information as at least part of the credentials. The claims further recite retrieve configuration information… apply the configuration information to verify compatibility… before transfer of the one or more license keys; the configuration information comprises a BIOS version; the license credentials include a temporary information handling system identifier, the method further comprising: authorizing the transferring the one or more license keys in response to a transfer … of an information handling system identifier; completing a license … by sending the information handling system identifier … to replace the temporary information handling system identifier; monitoring … the temporary information handling system identifier; and canceling the license key associated with the temporary information handling system identifier if not replaced … in a predetermined time; retrieving information handling system identifier information…retrieving configuration information from the information handling system; and verifying compatibility; preloading one or more applications … at manufacture. These limitations reciting various orders of steps of sending/receiving data, verifying compatibility based on received data, serve only to further describe the implemented abstract idea. Furthermore, the recitation of the computer elements serve only to implement the abstract idea.  The additional elements beyond those the network interface comprises a wireless wide area network interface accessible by a smartphone information handling system; the network interface comprises a wireless local area network interface.  These additional elements are recited at a high level of generality and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
 Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, receiving license credentials, providing license credentials, retrieving license keys, transferring license keys to authorize functions, tracking performance, preventing direct communication and restricting communication if indications of defects are found, which comprise a method of license management which is a method of commercial or legal interaction and a method of organizing human activity. The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  



Claim Interpretation
 With regard to claims 1, 9 and 17, the claims recite ‘defects’. Examiner notes again the term is interpreted in view of Applicant’s specification, which discloses the term ‘defect’ only once (see PGPub [22]).  The ‘defect’ recited by the claim is therefore interpreted as a compatibility issue comprising missing or outdated software, firmware, or configuration data, such as licensing requirement data/keys. Further discussion is provided above in response to Applicant remarks. 

Claim Interpretation – USC 112(f) Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: management controller…tracking performance information, management controller indicates defects in claim1; management controller to authorize in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 


  Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 With regard to claim 1, the claim recites, “…a management controller integrated in the information handling system and automatically tracking performance information of the information handling system to detect defects…”  Applicant’s specification does not specifically disclose ‘automatically tracking performance’.  Applicant’s PGPub [10] discloses, “…BMC tracks application license keys to authorize the use of applications loaded on the server information handling system…”  There is not disclosure that the controller automatically tracks performance.  PGPub [22] discloses, “…As another example, license management application 38 obtains performance and maintenance records from BMC 28 to ensure that server information handling system 10 does not have a defect that will impact activation of an application before obtaining the license key for the application.”  This discloses only that the license management application on the portable device obtains the performance data from the BMC; however, there is no disclosure of the BMC tracking such data nor of any method whereby the BMC acquired the data.  
PGPub [19] discloses, “…BMC 28 includes a table with authorized applications and their license keys so that an information technology administrator can authorize preloaded applications by entering the license key at BMC 28.”  This again discloses data stored in the BMC but does not specifically disclose the data as being tracked, automatically or otherwise, by the BMC.
Moreover, with regard to the language, “…tracking performance information of the information handling system to detect defects…,” the management controller is not disclosed as ‘detecting defects’.  Applicant’s specification, PGPub [22], discloses, “…license management application 38 obtains performance and maintenance records from BMC 28 to ensure that server information handling system 10 does not have a defect that will impact activation of an application before obtaining the license key for the application. Such information may be gathered before or after a license installation is attempted. For example, performance 
The claim is therefore rejected as comprising new matter and failing to comply with the written description requirement.  Dependent claims 2-8 inherit the same deficiencies and are rejected for the same reason.
With regard to claim 1, the claim recites, “…wherein the license management application restricts communication of the one or more license keys if the management controller indicates defects of the information handling system determined from the performance information that impact the one or more functions before transfer of the one or more license keys.”  However, Applicant’s specification does not disclose that the management controller indicates defects determined from the performance information.  Applicant’s specification discloses that the management controller passes data to the administrator/service personnel for determining/trouble shooting; see PGPub [22], “…license management application 38 obtains license keys and other information to assist information technology administrators in ensuring correct installation and execution of applications on a server information handling system 10. For example, an information technology administrator may obtain hardware and software the service personnel to further trouble shoot license installation failures…” 
The claim is therefore rejected as comprising new matter and failing to comply with the written description requirement.  Dependent claims 2-8 inherit the same deficiencies and are rejected for the same reason.
With regard to claims 1-20, claim 1 recites wherein the license management application restricts communication of the one or more license keys if the management controller indicates defects. (Emphasis added).    Applicant’s specification does not specifically disclose communication of the license keys being restricted if there is an indication of defects; PGPub [22] discloses, “…obtains performance and maintenance records from BMC 28 to ensure that server information handling system 10 does not have a defect that will impact activation of an application before obtaining the license key for the application.  Such information may be gathered before or after a license installation is attempted. For example, performance information may be collected upon detection of a license installation failure and then provided to the service personnel to further trouble shoot license installation failures….”  This discloses the defect information being gathered before or after installation attempt, meaning license key transfer has already occurred. Consequently, the indication of the defect did not restrict communication of the keys.  The claim is therefore rejected as comprising new matter.  Dependent claims 2-8 inherit the same deficiency and are rejected for the same reason.  
Claim 9 similarly recites, “…transferring the one or more license keys to the information handling system through an NFC interface between the portable information handling system and the management controller to authorize one or more functions of an application stored on the information handling system if the performance information does not indicate the one or more defects…”  (Emphasis added).  As above, Applicant’s specification does not specifically disclose transferring license keys if there is not indication of one or more defects; the claim is therefore rejected as comprising new matter.  Dependent claims 10-16 inherit the same deficiency and are rejected for the same reason. 
Similarly, claim 17 recites, “…transfer the one or more license keys to the external information handling system through an NFC interface to authorize one or more functions of one or more applications stored on the information handling system if the performance information does not indicate the one or more defects.”  (Emphasis added).  As above, Applicant’s specification does not specifically disclose authorizing functions if there is not indication of one or more defects; the claim is therefore rejected as comprising new matter.  Dependent claims 18-20 inherit the same deficiency and are rejected for the same reason.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, the claim recites, “…management controller…tracking performance information, management controller indicates defects…”  The limitations are interpreted as invoking interpretation under 35 USC 112(f) as discussed above.  However, the structure that performs the ‘tracking’ or that ‘indicates defects’ is not clear.  Applicant’s PGPub discloses, in [10], “…NFC interface controlled by a baseboard management controller (BMC). The BMC tracks application license keys to authorize the use of applications loaded on the server information handling system.” PGPub [18] further discloses, “… Chipset 26 includes a baseboard management controller (BMC) 28 that executes firmware instructions to manage physical cooperation between processing components of server information handling system 10, such as human interface devices (HID), display graphics and network communications.”  This discloses a chipset and further discloses instructions to manage physical cooperation, but does not provide specific algorithms for the tracking/indicating defects functions.  The claim is therefore rejected as being unclear and indefinite. Dependent claims 2-8 inherit the same deficiency and are rejected for the same reason.
With regard to claim 9, the claim recites, “…management controller to authorize…” The limitation is interpreted as invoking interpretation under 35 USC 112(f) as discussed above.  
With regard to claims 9 and 17, the claims recite, “…retrieving performance information from the information handling system, the performance information indicative of one or more defects at the information handling system…and transferring the one or more license keys … if the performance information does not indicate the one or more defects.”  The claim first recites retrieving performance information indicative of defects, and then recites transferring keys if the performance information does not indicate defects.  Since the information indicative of defects was specifically recited as being retrieved, the further step, transferring keys if defects are not indicated, will never occur.  The claims are therefore unclear.  Dependent claims 10-16 and 18-20 inherit the same deficiency and are rejected for the same reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 9-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250) in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860).
With regard to claims 1, 9 and 17, Ali discloses A system for executing information handling system preloaded applications at an information handling system storing the preloaded applications (Col. 2 lines 37-40, Col. 3 lines 39-41) in a secure environment (Col. 4 lines 18-39, Col. 6 lines 25-44, keys and certificates to enforce secure environment; it is noted that Applicant’s specification does not specifically define the nature of a ‘secure environment.’ Applicant’s PGPub [18] discloses, 
“…Generally, applications that run over CPU 20 to serve client network requests tend to rely on information security measures while firmware instructions executed by chipset 26 tend to rely on 
Therefore, the ‘secure environment’ will be interpreted as an environment encompassing security measures such as encryption/certificate validation, and refusing commands from those with unauthorized access. Ali discloses, in  Col. 6 lines 25-44, keys and certificates to enforce secure environment, as well as Col. 6 lines 1-3, where the device verifies certificate of received data prior to performing operations based on the data.  See also Col. 4 lines 24-30, preventing unauthorized access for loading or activating/deactivating features.)
Ali further discloses the system comprising: a license authority (server) (Col. 3 lines 14-39)  interfaced with a non-private network (Col. 4 line 66- Col. 5 line 1) and operable to distribute one or more license keys (Col. 3 lines 17-39) for one or more applications (Col. 3 lines 39-43) in response to receiving license credentials (Col. 3 lines 31-36), the one or more license keys operable to install at an information handling system to authorize one or more functions of the one or more applications (Col. 3 lines 26-43); a portable information handling system having a near field communication (NFC) interface and a network interface, the network interface operable to access the non-private network (Col. 6 lines 51-54, and line 59-Col. 7 line 2, Col. 11 lines 16-47 and Col. 13 lines 20-25; Figure3, #316 and Figure 6 #606); from the secure environment (Col. 4 lines 18-39, Col. 6 lines 25-44, keys and certificates to enforce secure environment; Col. 7 lines 7-9 and 23-29, 42-44; Col. 7 lines 63-67);
Ali further discloses a license management application deployed to the portable information handling system (Col. 13 lines 23-33, Col. 6 lines 65-67) and operable to provide the license credentials to the license server through the network interface (Col. 6 lines 3-6, 12-15, 40-42; Col. 12 lines 15-22;  ), retrieve the one or more license keys from the license server through the network interface (Col. 12 lines 44-47, Col. 13 lines 38-43), and transfer the one or more license keys to the information handling system through the NFC interface to authorize the one or more functions (Col. 3 lines 25-36, Col. 4 lines 18-25, Col. 6 lines 51-54, and line 59-Col. 7 line 2, Col. 11 lines 16-47, Col. 12 lines 44-47, Col. 13 lines 38-43, Col. 17 lines 16-23).
 Ali also discloses a management controller integrated in the information handling system and automatically tracking performance of the information handling system, to detect defects (Col. 11 line 49-59, where Ali discloses the device, as in Figure 6 #602, comprising #608, analogous to the management controller, maintaining information corresponding to activation/features/configuration, which is  interpreted as corresponding to the tracked performance information; see also Col. 7 lines 3-7 and 13-14, Col. 8 lines 38-43 and 61-67, Col. 9 lines 24-42, Col. 9 lines 56-Col. 10 line 12, Col. 13 lines 50-51 and Col. 13 lines 62-Col. 14 line 2, Col. 16 lines 45-54). Ali also discloses the management controller having a network interface excluded from communication outside the secure environment and with the non private network to prevent direct communication between the license server and management controller (Col. 11 lines 3-7, and lines 16-24, Figure 6 #604, 608, the device #602 is shown having only an NFC interface).  
Ali further discloses wherein the  portable information handling system restricts communication of the one or more license keys (feature activation package) if the management controller indicates defects of the information handling system determined from the performance information (interpreted as required licenses, features or activation packages or data) that impact the one or more functions before transfer of the one or more license keys (feature activation package)  (Col. 11 lines 16-23, device #606, analogous to portable handling system, reads information from #604 taken from #608 of device #602, analogous to management controller of information handling system, to request/select feature activation package using the read data, (Col. 11 lines 19-23 and Col. 11 lines 40-43, where portable device can then transfer the selected activation package; see also Ali Col. 3 lines 35-36, where the feature activation package is disclosed as comprising keys).  Under broadest reasonable interpretation, ‘restricts communication of one or more license keys’ is interpreted as selecting, for request/retrieval, the appropriate license keys/activation package corresponding to that indicated by the ‘indicated defects’, where the ‘defects are interpreted as device parameters/data, and are disclosed as read from the device in Ali Col. 11 lines 20-23).   
Ali discloses the portable information handling system restricting communication of feature activation package if the controller indicates defects as above (where the portable device receives the tracked data used to request/select feature activation package accordingly).  Ali does not specifically disclose that the license management application performs the request/retrieval as interpreted for the ‘restricting’.  It is again noted that the specification of the instant application does not provide support for this limitation; see rejections under 35 USC 112(a) as above.  
However, in the interest of compact prosecution, Zimmerman discloses wherein the… application restricts communication of the appropriate configuration commands if the device  indicates defects ([44], the device data (corresponding to ‘defects’ recited by claim) are acquired using the Master Application, [45], the Application then uses the acquired device data to retrieve appropriate configuration data, and transfer appropriate configuration commands [46]).  Zimmerman therefore discloses an application on a portable system that receives device data indicative of ‘defects’ and determines/restricts appropriate configuration data to be retrieved.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, with the additional feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, because use of an application on a hand-held device for retrieving and analyzing configuration/performance data would have increased ease of use (See Zimmerman, [5]-[7]).  
With regard to the language, information handling system, Applicant’s specification discloses, “An information handling system generally processes, compiles, stores, and/or communicates information or data for business, personal, or other purposes thereby allowing users to take advantage of the value of the information.”  (PGPub [0004]).  The term is therefore interpreted as any computing device that can process, compile, store, and/or communicate data. 
Neither Ali nor Zimmerman specifically disclose claim amendment, tracking performance information of the information handling system to detect defects, the performance information including at least usage patterns and firmware versions for option ROMs.  However, Rothman discloses tracking performance information of the information handling system to detect defects, the performance information including at least usage patterns and firmware versions for option ROMs ([20]-[21], where revision dates are broadly interpreted as comprising usage pattern information; [26], (use), [3], [40]-[42] ).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified by the feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, with the further modification of tracking performance information as disclosed by Rothman, because such a method and system would allow more flexibility in accessing device configuration parameters, therefore increasing user satisfaction (See Rothman [2]-[4]).
With regard to the limitations of claims 9 and 17, retrieving performance information from a management controller of the information handling system to the portable information handling system, the performance information of a type that can be indicative of one or more defects at the information handling system that may prevent execution of an application, Ali discloses this (Col. 11 line 49-59, where Ali discloses the device, as in Figure 6 #602, comprising #608, analogous to the management controller, maintaining information corresponding to features/configuration, which is  interpreted as corresponding to the tracked performance information; see also Col. 3 lines 25-36, where activation authority analyzes information, in this case UID, and then transfers appropriate digital package/key; see also Col. 7 lines 3-7 and 13-14, Col. 8 lines 38-43 and 61-67, Col. 9 lines 24-42, Col. 9 lines 56-Col. 10 line 12, Col. 13 lines 50-51 and Col. 13 lines 62-Col. 14 line 2, Col. 16 lines 45-54; see also Col. 4 lines 18-25, and Col. 12 lines 
With regard to the limitations of claims 9 and 17, the management controller restricted from direct network communications with the license server, Ali also discloses this (Col. 11 lines 3-7, and lines 16-24, Figure 6 #604, 608, the device #602 is shown having only an NFC interface).  
With regard to the limitations of claims 9 and 17, retrieving performance information from the information handling system, the performance information indicative of one or more defects at the information handling system… and transferring the one or more license keys to the information handling system through an NFC interface to authorize one or more functions of an application stored on the information handling system if the performance information does not indicate the one or more defects, (Emphasis added), Examiner notes that the retrieving information limitation recites information indicative of defects; consequently, the transferring limitation will never occur, as that is only performed if the performance information does not indicate the one or more defects (see rejections under 35 USC 112, above).  
With regard to claim 9 language, “A method for executing applications at an information handling system by providing the information handling system application licenses, the information handling system located in a secure environment that restricts communication with a license server…,” Ali discloses A method for executing applications at an information handling system by providing the information handling system application licenses (providing license data for applications/features, Col. 6 lines 51-54, Col. 7 lines 3-15 and 40-45, Col. 8 lines 5-7 and 17-20) and the information handling system located in a secure environment that restricts communication with a license server (where Ali discloses the device with only NFC capabilities, and further discloses a secure environment characterized by encryption and certificates (Col. 3 lines 26-43; Col. 11 lines 3-7, and lines 16-24, Figure 6 #604, 608, the device #602 is shown having only an NFC interface) .
With regard to the further limitations of claim 17, Ali discloses A portable information handling system (Col. 6 lines 51-54, line 59-Col. 7 line 2, Col. 11 lines 16-23, lines 26-29, lines 38-43 and Figure 6), comprising: a processor (Col. 11 lines 38-40 disclose a phone or tablet, and Col. 19, lines 8-11 disclose the methods implemented as software programs running on a computer processor); memory (Col. 11 lines 26-29 disclose the portable device is capable of storing data); a network interface device operable to support communications with a network (Col. 11 lines 40-42); a near field communications (NFC) device operable to support NFC with an external NFC device (Col. 11 lines 38-42; Figure 6); and a license management application stored in the memory and operable to execute instructions on the processor (Col. 19, lines 8-11 disclose the methods implemented as software programs running on a computer processor).
With regard to claim 17 language, A portable information handling system configured to enable applications stored on an external information handling system located in a secure environment, Ali discloses A portable information handling system configured to enable applications,  (providing license data for applications/features,  Col. 6 lines 51-54, Col. 7 lines 3-15 and 40-45, Col. 8 lines 5-7 and 17-20) stored on an external information handling system located in a secure environment (Col. 8 lines 17-28, install necessary data, include security certificates).

With regard to claim 10, Ali, in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 9 as discussed above, and Ali further discloses providing license credentials to a license server further comprises: retrieving information handling system identifier information from the information handling system to the portable information handling system through the NFC interface (Col. 11 lines 16-23 and Col. 12 lines 16-19); and providing the information handling system identifier information to the license server as part of the license credentials (Col. 11 lines 16-23, Col. 12 lines 20-22 and Figure 7, # 3).

With regard to claim 11, Ali, in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 10 as discussed above.  Ali further discloses retrieving the information handling system identifier information before the providing license credentials interface (Col. 11 lines 16-23 and Col. 12 lines 16-19); and providing the information handling system identifier information as license credentials before the retrieving one or more license keys (Col. 11 lines 16-23, Col. 12 lines 20-22 and Figure 7, # 3). 

With regard to claim 16, Ali, in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 9 as discussed above, and Ali further discloses preloading one or more applications on the information handling system at manufacture (Col. 3 lines 58-64), the one or more applications authorized by the one or more license keys (Col. 3 lines 33-39, Col. 4 lines 1-2).

 With regard to claim 18, Ali, in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 17 as discussed above, and Ali further discloses the license management application instructions are further operable to: retrieve information handling system identifier information from the external information handling system through the NFC interface (Col. 11 lines 16-23 and Col. 12 lines 16-19); and provide the information handling system identifier information to the license server as part of the license credentials (Col. 11 lines 16-23, Col. 12 lines 20-22 and Figure 7, # 3).

With regard to claim 19, Ali, in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 18 as discussed above, and Ali further discloses wherein the license management application instructions are further operable to: retrieve information handling system identifier information before providing license credentials (Col. 11 lines 16-23 and Col. 12 lines 16-19); and provide the information handling system identifier information as license credentials before the retrieving one or more license keys (Col. 11 lines 16-23, Col. 12 lines 20-22 and Figure 7, # 3). 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250), in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860), in further view of Savant (US Patent 8,914,767).
With regard to claim 2, Ali in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 1 as discussed above.  Ali further discloses a network (Col. 4 lines 66-Col. 5 line 1) and the intermediary device being a phone (Col. 2 lines 45-49), but does not specifically disclose the network interface comprises a wireless wide area network interface accessible by a smartphone information handling system.  However, Savant discloses the network interface comprises a wireless wide area network interface (Col. 5 lines 11-21, Col. 13 lines 38-44) accessible by a smartphone information handling system (Col. 4 lines 51-56).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed  to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, as modified by the feature of tracking performance information as disclosed by Rothman, with the further modification of a wireless wide area network interface as disclosed by Savant because of the increased speed and convenience in activating software applications (See Savant, Col. 1 lines 27-30, Col. 2 lines 40-47).  
With regard to claim 3, Ali, in view of Zimmerman, in further view of Rothman, in further view of Savant, disclose the limitations of claim 2 as discussed above.  Ali further discloses the license management application …communicating in the order of: first obtaining identifier information for the information handling system through the NFC interface (Col. 11 lines 16-23, Col. 12 lines 15-19), second sending the identifier information as at least part of the credentials to the license server by the network interface (Col. 11 lines 16-23, Col. 12 lines 20-22, Figure 7), third receiving license keys from the license authenticator (server) (Col. 12 lines 22-28) through the network interface (Col. 10 lines 23-24, Col. 11 lines 40-43, Col. 12 lines 22-28), and fourth sending the license keys to the information handling system through the NFC interface (Col. 12 lines 22-28, Figure 7, Col. 12 lines 1-3, Col. 11 lines 40-43, Col. 12 lines 44-47 and Col. 13 lines 38-43).


Claims 4, 5, 12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250), in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860), in further view of Irwin (US Patent 7,389,273).
With regard to claims 4, 12, and 20, Ali in view of Zimmerman, in further view of Rothman, disclose the limitations of claims 1, 10 and 19 as discussed above.  Ali further discloses first obtaining license keys from the license server by the network interface, second sending the license keys to the information handling system by the NFC interface (Col. 12 lines 30-43, Col. 11 lines 40-42,  Col. 12 lines 16-19), and also discloses obtaining identifier information for the information handling system through the NFC interface (Col. 11 lines 16-23, Col. 12 lines 15-19), and sending the identifier information as at least part of the credentials to the license server (Col. 11 lines 16-23, Col. 12 lines 20-22, Figure 7), but Ali does not specifically disclose obtaining the identifier information and sending the information after obtaining and sending the license keys.  first obtaining license keys, second sending the license keys, third obtaining identifier information, fourth sending the identifier information (Col. 5 lines 52-61, Col. 5 lines 55-60, Col. 7 lines 36-48, or embodiment Col. 19 lines 20-28, or embodiment Col. 24 lines 1-20, 53-65, or embodiment Col. 25 line 15-26).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, as modified by the feature of tracking performance information as disclosed by Rothman, with the further modification of sending identifier information as disclosed by Irwin because tracking license/device use could deter fraud and reduce loss of profits due to fraudulent use (see Irwin Col. 4 lines 1-5). 

With regard to claim 5, Ali in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 1 as discussed above.  Ali further discloses first obtaining license keys from the license server by the network interface, sending the license keys to the information handling system by the NFC interface (Col. 12 lines 30-43, Col. 11 lines 40-42,  Col. 12 lines 16-19), and also discloses obtaining identifier information for the information handling system through the NFC interface (Col. 11 lines 16-23, Col. 12 lines 15-19), and sending the identifier information as at least part of the credentials to the license server (Col. 11 lines 16-23, Col. 12 lines 20-22, Figure , but Ali does not specifically disclose the sequence of obtaining the license keys, obtaining identifier information,  sending the license keys, and sending the identifier information.  However, Irwin discloses an intermediary rights provider with authority to obtain keys, register users, and distribute keys and issue settlement reports; thus Irwin discloses the sequence first obtaining license keys, second obtaining identifier information, third sending the license keys, and fourth sending the identifier information (Col. 5 lines 52-Col 6 line 8 and Col. 6 lines 25-31, and embodiment Col. 7 line 62-Col. 8 line 6). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, as modified by the feature of tracking performance information as disclosed by Rothman, with the further modification of sending identifier information as disclosed by Irwin because tracking license/device use could deter fraud and reduce loss of profits due to fraudulent use (see Irwin Col. 4 lines 1-5).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250), in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860), in further view of Irwin (US Patent 7,389,273), in further view of Savant (US Patent 8,914,767). 
With regard to claim 6, Ali, in view of Zimmerman, in further view of Rothman, in further view of Irwin, disclose the limitations of claim 5 as discussed above, but do not specifically a wireless local area network interface.   Savant further discloses the network interface comprises a wireless local area network interface (Col. 5 lines 11-21).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, as modified by the feature of tracking performance information as disclosed by Rothman, with the further modification of sending identifier information as disclosed by Irwin with the wireless wide area network interface as disclosed by Savant because of the increased speed and convenience in activating software applications (See Savant, Col. 1 lines 27-30, Col. 2 lines 40-47).  

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250), in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860), in further view of Firman (US Patent 9, 055,120). 
With regard to claim 7, Ali, in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 1 as discussed above.  Ali further discloses the license management application is further operable to retrieve configuration information of the information handling system through the NFC interface and provide the configuration information… before transfer of the one or more license keys. (Col. 12 lines 15-29, Col. 16 lines 62-67).  However, Ali does not specifically disclose apply the configuration information to verify compatibility with the one or more applications.  Firman discloses retrieve configuration information of the device (Figure 3A),  apply the configuration information to verify compatibility with the one or more applications (Col. 5 lines 47-60, Col. 6 lines 12-14, lines 24-40 and lines 49-60, Col. 17 lines 28-33 and lines 42-52).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, as modified by the feature of tracking performance information as disclosed by Rothman, with the further modification of compatibility verification as disclosed by Firman because customer satisfaction would be increased by avoiding lost time and frustration over considering apps incompatible with customers’ devices (See Firman Col. 3 lines 39-46).
With regard to claim 15, Ali in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 9 as discussed above, and Ali further discloses retrieving information handling system identifier information from the information handling system to the portable information handling system by the NFC interface (Col. 11 lines 16-23 and Col. 12 lines 16-19) to provide to the licensing server as license credentials (Col. 11 lines 16-23, Col. 12 lines 20-24 and Figure 7, # 3);  retrieving configuration information from the information handling system (Col. 12 lines 15-29, Col. 16 lines 62-67), and one or more applications authorized by the one or more license keys (Col. 12 lines 20-29).  Ali does not specifically disclose verifying compatibility of the configuration information and one or more applications.  However, Firman discloses retrieving configuration information from the device (Col. 14 lines 35-52); and verifying compatibility of the configuration information and one or more applications (Col. 17 lines 28-33 and lines 42-52).  It .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250), in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860), in further view of Firman (US Patent 9, 055,120), in further view of Gharda (US Patent 6,009,520).  
With regard to claim 8, Ali, in view of Zimmerman, in further view of Rothman, in further view of Firman, disclose the limitations of claim 7 as discussed above. Ali does not specifically disclose the configuration information comprises a BIOS version. However, Gharda discloses the configuration information comprises a BIOS version (Col. 3 lines 38-47, Col. 3 lines 28-33, Col. 5 lines 5-15 and 23-48).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional feature of .   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250), in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860), in further view of Oki (US Patent 6,115,471). 
With regard to claim 13, Ali, in view of Zimmerman, in further view of Rothman, disclose the limitations of claim 9 as discussed above, and Ali further discloses the method further comprising: authorizing the transferring the one or more license keys in response to a transfer by the NFC interface of an information handling system identifier from the information handling system to the portable information handling system; and completing a license for the one or more applications (Col. 11 lines 16-23, Col. 12 lines 15-33). Ali does not specifically disclose sending the information handling system identifier to the license server to replace the temporary information handling system identifier.  However, Oki discloses sending the information handling system identifier to the license server to replace the temporary information handling system identifier (Col. 7 lines 14-55, Figures 2A-2B).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (US Patent 9,838,250), in view of Zimmerman (US Publication 2013/0231152), in further view of Rothman (US Publication 2004/0193860), in further view of Oki (US Patent 6,115,471), in further view of Irwin (US Patent 7,389,273), in further view of Jones (US Publication 2015/0186864).  
With regard to claim 14, Ali, in view of Zimmerman, in further view of Rothman, in further view of Oki, disclose the limitations of claim 13 as discussed above.  Ali further discloses the license server and the information handling system identifier (Col. 12 lines 15-29), and Oki discloses the temporary identifier (Col. 7 lines 14-55, Figures 2A-2B).  However, neither Ali nor Oki disclose monitoring the identifier, or canceling the license key associated with the temporary information handling system identifier if not replaced by the information handling system identifier in a predetermined time.  
Irwin discloses monitoring the synchronization status of a device (Col. 19 lines 8-11), suspending the license key associated with the unsynchronized information handling system … if not synchronized in a predetermined time.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and 
 Irwin discloses monitoring the synchronization status and suspending a license key if not synchronized, but does not specifically disclose monitoring the identifier, canceling the license key.  However, Jones discloses monitoring the identifier ([167]), canceling the transaction associated with the PIN identifier if not received by the information handling system in a predetermined time ([167]). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the system and method of using a portable device to retrieve device data, retrieve appropriate license keys, and transmit the keys to an information handling system as disclosed by Ali, as modified with the additional feature of an application on the portable device restricting configuration data according to acquired device data as disclosed by Zimmerman, as modified by the feature of tracking performance information as disclosed by Rothman, as modified by the further features of Oki of updating identifiers for use in license checking and compatibility checking, as modified by the feature of a key time-out 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/M.M.N. /
Examiner, Art Unit 3685     

/JAMES D NIGH/Senior Examiner, Art Unit 3685